Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-22-00459-CV

                                 Yasmin SADAT-MOUSSAVI,
                                          Appellant

                                                 v.

                          HEARTHSTONE APARTMENT HOMES,
                                     Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                               Trial Court No. 2022CV01826
                        Honorable David J. Rodriguez, Judge Presiding

      BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RODRIGUEZ, AND JUSTICE
                              VALENZUELA

        In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR WANT OF PROSECUTION. See TEX. R. APP. P. 38.8(a)(1) (allowing
appellate courts to dismiss an appeal for want of prosecution when an appellant fails to timely file
a brief); see also TEX. R. APP. P. 42.3(c) (allowing appellate courts to dismiss an appeal when an
appellant fails to comply with a court order). It is ORDERED that no costs are assessed against
appellant because she is entitled to proceed without costs. TEX. R. APP. P. 20.1.

       SIGNED November 30, 2022.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice